Citation Nr: 1449351	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease, ischemic heart disease, with three stents.

2.  Entitlement to an initial increased rating in excess of 60 percent for coronary artery disease, ischemic heart disease, with three stents.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) from January 2011 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The January 2011 rating decision granted service connection for coronary artery disease, ischemic heart disease, with three stents, and assigned a 10 percent rating, effective August 31, 2010.  Following a notice of disagreement, the RO increased the disability rating to 60 percent in a June 2012 rating decision, effective August 31, 2010.  The Veteran has expressed continued disagreement with the rating and the effective date assigned.

The record reflects that after the June 2012 supplemental statement of the case (SSOC) was issued, additional VA treatment records were uploaded into the Virtual VA claims processing system without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claims on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.

Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the claim decided herein.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in September 2014.

The increased rating and TDIU issues are addressed in the REMAND section of this decision and are REMANDED to the agency of original jurisdiction (AOJ).
FINDING OF FACT

VA received the Veteran's original claim for service connection for ischemic heart disease on October 30, 2009.


CONCLUSION OF LAW

The criteria for an effective date of October 30, 2009, but not earlier, for the award of service connection for coronary artery disease, ischemic heart disease, with three stents, have been met.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2010.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2010 and March 2012.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim decided herein is required to comply with the duty to assist.

II.  Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2014). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran's claim for service connection for ischemic heart disease was granted pursuant to a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2013). 

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

VA received the Veteran's original claim for service connection for ischemic heart disease on October 30, 2009.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran has had ischemic heart disease since as early as 2003, the Veteran did not file a claim for service connection for ischemic heart disease until October 30, 2009.  Thus, the later date in this case is the date of claim.  Accordingly, an earlier effective date of October 30, 2009, for the award of service connection for ischemic heart disease is warranted under 38 C.F.R. § 3.816(c)(2). 

However, there is no legal basis for the assignment of an even earlier effective date.  The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an even earlier effective date.

In conclusion, an effective date of October 30, 2009, but no earlier, for the award of service connection for coronary artery disease, ischemic heart disease, with three stents, is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of October 30, 2009, but not earlier, for the award of service connection for coronary artery disease, ischemic heart disease with three stents, is granted. 







REMAND

In September 2014, the Veteran applied for entitlement to TDIU.  The Board finds in reviewing his application that there are several significant implications.

First, the claim for TDIU is considered on appeal, in regard to the underlying increased rating claim.  A request TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Appropriate notification and development on this claim is thus necessary.

Second, in the application itself, the Veteran asserted that during his "last several months" of working, he became easily exhausted and fatigued, with chest pains, shortness of breath, and increased blood pressure.  He noted that he was "constantly concerned and worried about my heart."  This statement strongly suggests a worsening since the Veteran's March 2012 VA examination, conducted well over two years ago.  A reexamination is thus needed to more fully ascertain the symptoms and severity of the Veteran's heart disability.  In this regard, the Board notes that the claims file includes a VA examination request from November 2013, and it is certainly possible that an examination may have already been conducted.  

Accordingly, this case is REMANDED to the AOJ for the following development:

1.  A 38 C.F.R. § 3.159(b) letter should be furnished to the Veteran addressing the TDIU claim.

2.  VA medical records dated since March 2014, including any examination reports, should be obtained and added to the claims file.

3.  Then, the Veteran must be afforded a VA cardiovascular examination, with an examiner who has reviewed the entire claims file.  The examiner must address the symptoms and severity of the service-connected coronary artery disease, including: 1) the presence of congestive heart failure; 2) the workload (in METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and 3) the extent of left ventricular dysfunction, with the measured ejection fraction (in percentage terms).  The examiner should also address the extent to which this disability, in and of itself, interferes with the Veteran's ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the Veteran's increased rating claim must be readjudicated, and the TDIU claim also adjudicated.  If the determination of either claim remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


